Citation Nr: 1747963	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  05-40 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable rating for peripheral neuropathy of the right lower extremity prior to April 3, 2017.

2. Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity from April 3, 2017.

3. Entitlement to an initial compensable rating for peripheral neuropathy of the left lower extremity prior to April 3, 2017.

4. Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity from April 3, 2017.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board remanded these matters in December 2008, July 2009, July 2011, and February 2017 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A July 2017 rating decision granted a rating of 20 percent for peripheral neuropathy of the right and left lower extremities from April 3, 2017. A July 2017 Supplemental Statement of the Case (SSOC) continued a noncompensable rating for peripheral neuropathy of the right and left lower extremities prior to April 3, 2017.


FINDINGS OF FACT

1. Prior to April 3, 2017, the Veteran's peripheral neuropathy of the right lower extremity is manifested by initial signs and symptoms, not yet classified as mild incomplete paralysis.

2. As of April 3, 2017, the Veteran's peripheral neuropathy of the right lower extremity is manifested by no worse than moderate incomplete paralysis of the external popliteal nerve.

3. Prior to April 3, 2017, the Veteran's peripheral neuropathy of the left lower extremity is manifested by initial signs and symptoms, not yet classified as mild incomplete paralysis.

4. As of April 3, 2017, the Veteran's peripheral neuropathy of the left lower extremity is manifested by no worse than moderate incomplete paralysis of the external popliteal nerve.


CONCLUSIONS OF LAW

1. Prior to April 3, 2017, the criteria for an initial compensable rating for right lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2016).

2. As of April 3, 2017, the criteria for an initial rating in excess of 20 percent for right lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2016).

3. Prior to April 3, 2017, the criteria for an initial compensable rating for right lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2016).

4. As of April 3, 2017, the criteria for an initial rating in excess of 20 percent for left lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its February 2017 remand directives. The Veteran's address was confirmed and he was notified of the date of his VA examination, which was conducted in April 2017. A rating decision in July 2017 increased the Veteran's rating to 20 percent for peripheral neuropathy of the right and left lower extremities from April 3, 2017, and a July 2017 SSOC continued a noncompensable rating for peripheral neuropathy of the right and left lower extremities prior to April 3, 2017.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Increased Rating - Peripheral Neuropathy of the Lower Extremities

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

With regard to the external popliteal nerve, Diagnostic Code 8521 provides that mild incomplete paralysis is rated at 10 percent; moderate incomplete paralysis is rated as 20 percent disabling, and severe incomplete paralysis is rated as 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated as 40 percent disabling.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  The words such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.


(a) Prior to April 3, 2017

The Veteran was provided a VA examination in April 2005. The Veteran reported that he had decreased sensation in his feet. The examiner finds that the Veteran has decreased feeling and decreased and altered sensation in his feet, but he has normal vibratory sense and monofilament sensation. The Veteran was diagnosed with diabetic peripheral neuropathy of the right and left lower extremities. The examiner opined that there was no "blatant peripheral neuropathy . . . [but the Veteran] displayed some early signs and symptoms."

As the Veteran's peripheral neuropathy of the right and left lower extremities does not rise to the level of mild incomplete paralysis, a compensable rating is not warranted prior to April 3, 2017.

(b) From April 3, 2017

In April 2017 the Veteran was provided a VA examination for his lower extremity diabetic peripheral neuropathy.  The Veteran reported that his lower extremities felt numb occasionally.

The examiner indicated that the Veteran has mild intermittent pain and paresthesias and/or dysthesias and moderate numbness in both the right and left lower extremities. Muscles strength testing was normal with the exception of ankle plantar flexion and dorsiflexion, which noted less than normal strength (4/5). Deep tendon reflexes were normal. Light touch/monofilament testing showed decreased sensation in the right and left ankle/lower leg. Position sense was decreased in both the right and left lower extremity, and vibration sensation was absent in the right and left lower extremity. There was no indication of muscle atrophy. The examiner noted incomplete paralysis that was moderate in severity to the external popliteal nerves of the right and left lower extremities.

As the evidence does not indicate the Veteran has incomplete paralysis rising to the level of severe, a rating in excess of 20 percent from April 3, 2017 for peripheral neuropathy of the right or left lower extremity is not warranted.


ORDER

Entitlement to an initial compensable rating for peripheral neuropathy of the right lower extremity prior to April 3, 2017 is denied.

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity from April 3, 2017 is denied.

Entitlement to an initial compensable rating for peripheral neuropathy of the left lower extremity prior to April 3, 2017 is denied.

4. Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity from April 3, 2017 is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


